Citation Nr: 1223742	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for contact dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable rating for contact dermatitis.

In his substantive appeal, the Veteran reported he is currently being treated at a VA clinic and a VA physician prescribes his medications.  Review of the claims file does not reveal any VA treatment records from this clinic.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are constructively part of the record before the Secretary and the Board, even if they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain VA clinical records pertaining to treatment for the Veteran's service-connected contact dermatitis.

The most recent VA examination evaluating the Veteran's contact dermatitis was performed in April 2008.  In his June 2009 substantive appeal on VA form 9, the Veteran reported his contact dermatitis was not asymptomatic, but interfered with his sleep and daily activities.  Additionally, in June 2012, the Veteran, through his representative, reported his contact dermatitis had worsened since the April 2008 VA examination.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his contact dermatitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the Board notes VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the most recent VA medical examination was performed in April 2008, VA medical records not currently associated with the claims file have been identified, and the Veteran has asserted his contact dermatitis has worsened, it is necessary to afford the Veteran a contemporaneous VA medical examination based on the completed medical record.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those records from the Joint Ambulatory Care Center, VA Clinic in Pensacola, Florida.  

2.  Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  After obtaining adequate authorization, attempt to obtain and associate with the claims file any such medical records identified by the Veteran.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of his contact dermatitis.  The claims file must be made available to and reviewed by the VA examiner.  All tests deemed appropriate by the examiner should be performed.  The examiner should discuss the reported symptomology since the April 2008 examination and specifically state how often the Veteran experiences episodes of severe symptoms, including itching and/or hives, the types and dosage of medication the Veteran is currently taking for contact dermatitis and whether such medication controls the symptoms of his contact dermatitis, and how the Veteran's contact dermatitis interferes with his sleep and/or daily activities.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

4.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


